Exhibit 3.1 CERTIFICATE OF DESIGNATION OF CLASS A PREFERRED CONVERTIBLE STOCK OF FIRST COLOMBIA GOLD CORPORATION A Nevada Corporation It is hereby certified that: 1.The name of the Company (hereinafter called the "Company") is First Colombia Gold Corporation, a Nevada corporation. 2.The Certificate of Incorporation of the Company authorizes the issuance of up to Two Hundred Million (200,000,000) shares of Preferred Stock, $0.0001 par value per share (herein, “Preferred Stock” or “Preferred Shares”), and expressly vests in the Board of Directors of the Company the authority provided therein to issue any or all of the Preferred Shares in one (1) or more series or classes and by resolution or resolutions to establish the designation and number and to fix the relative rights and preferences of each series to be issued. 3.The Board of Directors of the Company, pursuant to the authority expressly vested in it as aforesaid, has adopted the following resolutions creating a Class A issue of Preferred Stock: RESOLVED, Fifty Million (50,000,000) of the Two Hundred Million (200,000,000) authorized shares of Preferred Stock of the Company shall be designated Class A Preferred Convertible Stock, $0.001 par value per share, and shall possess the rights and preferences set forth below: Section 1.Designation and Amount.The shares of the series of Preferred Stock hereby and herein created shall have no par value per share and shall be designated as Class A Preferred Convertible Stock (the "Class A Preferred Convertible Stock") and the number of shares constituting the Class A Preferred Convertible Stock shall be Fifty Million ( 50,000,000). Section 2.Rank. The Class A Preferred Convertible Stock shall rank: (i) senior to any other class or series of outstanding Preferred Shares or series of capital stock of the Company, except Series A Preferred; (ii) prior to all of the Company's Common Stock, ("Common Stock"); and (iii) prior to any other class or series of capital stock of the Company hereafter created "Junior Securities"); andin each case as to distributions of assets upon liquidation, dissolution or winding up of the Company, whether voluntary or involuntary (all such distributions being referred to collectively as "Distributions"). - 1 - Section 3.Dividends.The Class A Preferred Convertible Stock shall bear no dividends, except that in the event dividends are declared for common stock, the same rate of dividend per share shall be due and payable to the Class A Preferred shareholders on the same terms. Section 4.Secured Liquidation / Merger Preference. (a)So long as a majority shares of Series A Preferred are outstanding, the Company will not, without the written consent of the holders of at least 51% of the Company’s outstanding Series A Preferred, either directly or by amendment, merger, consolidation, or otherwise: (i)liquidate, dissolve or wind-up the affairs of the Company, or effect any Liquidation Event; (ii)amend, alter, or repeal any provision of the Certificate of Incorporation or Bylaws in a manner adverse to the Series A Preferred (iii)create or authorize the creation of, or issue any other security convertible into or exercisable for, any equity security, having rights, preferences or privileges senior to the Series A Preferred, or (iv) purchase or redeem or pay any dividend on any capital stock prior to the Series A Preferred, other than stock repurchased from former employees or consultants in connection with the cessation of their employment/services [director right tied to preferred; two seats out of five; one must be independent]. (b)In the event of any liquidation, merger, dissolution or winding up of the Company, either voluntary or involuntary, the holders of shares of Class A Preferred Convertible Stock (each a “Holder” and collectively the “Holders”) shall be entitled to receive, prior in preference to any distribution to Junior Securities, an amount per share equal to $.01 plus any allocable and due dividends per share. If upon the occurrence of such event, the assets and funds available to be distributed among the Holders of the Class A Preferred Convertible Stock shall be insufficient to permit the payment to such Holders of the full preferential amounts due to the Holders of the Class A Preferred Convertible Stock, respectively, then the assets securing this Liquidation Preference of the Company legally available for distribution shall be distributed among the Holders of the Class A Preferred Convertible Stock, pro rata, based on the respective liquidation amounts to which such series of stock is entitled by the Company's Certificate of Incorporation and any Certificate(s) of Designation relating thereto. (c)Upon the completion of the distribution required by subsections 4(a) and 4(b), above, if assets remain in the Company, they shall be distributed to holders of Junior Securities in accordance with the Company's Certificate of Incorporation including any duly adopted Certificate(s) of Designation. (d)In the event of any liquidation, dissolution or winding up of the Company, the proceeds shall be paid after the payments to any outstanding junior classes of preferred shareholders.The balance of any proceeds shall be distributed to holders of Common Stock and to the Series A Preferred shareholders on an as converted basis. - 2 - A merger or consolidation (other than one in which stockholders of the Company own a majority power of the outstanding shares of the surviving or acquiring corporation) and a sale, lease, transfer or other disposition of all or substantially all of the assets of the Company will be treated as a liquidation event thereby triggering payment of the liquidation preferences described in subsections 4(a), 4(b) and 4(c). Section 5.Conversion of Preferred Shares to Common.The record Holders of the Class A Preferred Convertible Stock shall be subject to conversion as follows: (a)Option to Convert. On and after ten years from date hereof, each record Holder of Class A Preferred Convertible Stock shall be entitled (at the times and in the amounts set forth below), at the office of the Company or any transfer agent for the Class A Preferred Convertible Stock designated by the Company to the Holders in writing (the "Transfer Agent"), to convert shares of Class A Preferred Convertible Stock in whole or in part into Common Stock (in multiples of Ten (1) share of Class A Preferred Convertible Stock) as follows: The Holders of the Class A Preferred Convertible Stock shall, individually and collectively, have the right to convert all or part of their Class A Preferred Convertible Stock, by electing, in writing, to convert the Preferred Stock into shares of Common Stock of the Company, on the basis using a conversion ratio computed as follows: 1 Share of Class A Preferred Convertible Stock 2 Shares of Common Stock subject to adjustment set forth in (f) hereafter upon tender of the Notice of Conversion. (b)Mechanics of Conversion.In order to convert Class A Preferred Convertible Stock into shares of Common Stock under the Option, specified in 5(a) the Holder shall (i) fax or deliver via electronic mail on the date of conversion (the “Conversion Date”), a copy of a fully executed notice of conversion, substantially in the form shown on Exhibit B hereto ("Notice of Conversion") to the Company at the office of the Company or the Transfer Agent stating that the Holder elects to convert Class A Preferred Convertible Stock into Common Stock, which Notice of Conversion shall specify the date of conversion, the number of shares of Class A Preferred Convertible Stock to be converted to shares of Common Stock issuable upon such conversion (together with a copy of the front page of each certificate to be converted) and (ii) once converted in full (but not otherwise unless specifically requested by the Company from time to time), surrender to a common courier for delivery to the office of the Company or the Transfer Agent, the original certificate(s) representing the Class A Preferred Convertible Stock being converted (the “Preferred Stock Certificates”), duly endorsed for transfer; unless the Holder notifies the Company or its Transfer Agent that such certificates have been lost, stolen or destroyed (subject to the requirements of subparagraph (i) below).Upon receipt by the Company of a facsimile copy of a Notice of Conversion, Company shall immediately send, via facsimile or email, a confirmation of receipt of the Notice of Conversion to Holder which shall specify that the Notice of Conversion has been received and the name and telephone number of a contact person at the Company whom the Holder should contact regarding information related to the Conversion. - 3 - (d)Administration. (i)Lost or Stolen Certificates.Upon receipt by the Company of evidence of the loss, theft, destruction or mutilation of any Preferred Stock Certificates representing shares of Class A Preferred Convertible Stock, and (in the case of loss, theft or destruction) of indemnity or security reasonably satisfactory to the Company, and upon surrender and cancellation of the Preferred Stock Certificate(s), if mutilated, the Company shall execute and deliver new Preferred Stock Certificate(s) of like tenor and date.
